Citation Nr: 1129283	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-40 326	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected bilateral pes cavus with hammertoe deformities.

2.  Entitlement to a compensable disability rating for service-connected left foot surgical scars associated with bilateral pes cavus with hammertoe deformities.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In October 2010, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.

Subsequent to certification of this case to the Board, the Veteran submitted additional evidence which had not previously been reviewed by the RO or agency of original jurisdiction (AOJ).  In correspondence received in May 2011, the Veteran's representative specifically waived initial AOJ consideration of the additional evidence received.  See 38 C.F.R. § 20.1304 (2009).  Therefore, the Board will consider such evidence in rendering its decision.

The issue of entitlement to an increased disability rating for bilateral pes cavus with hammertoe deformities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The 3 left foot surgical scars, which respectively measure 7, 7, and 5 centimeters (cm) in length and are no more than 1/2 cm wide, are superficial, stable, with no inflammation, edema, keloid formation, adherence, instability or tissue loss.  There is no evidence of any other disabling effects.

3.  On October 28, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the issue of entitlement to a TDIU is requested.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-connected left foot surgical scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2010).

2.  The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), which imposes a duty on VA to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted his claim for an increased disability rating for left foot surgical scars in May 2008.  He was sent a letter later that month which notified him that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical evidence demonstrating a worsening or increase in severity of the disability.  A subsequent February 2009 VA letter also notified him that a claimant could also provide, or ask VA to obtain, lay evidence, as well as medical evidence, demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The February 2009 notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  The May 2008 and February 2009 letters also informed him of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess.  The May 2008 letter was issued prior to initial adjudication of the Veteran's claim in October 2008.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran's VA and private medical treatment records and evaluations are of record, as well as Social Security Administration (SSA) documents, a transcript of the Veteran's testimony at his personal hearing and the written contentions regarding the circumstances of his left foot surgical scars.

VA examinations with respect to the issue on appeal were obtained in September 2009 and April 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the September 2009 and April 2010 VA examinations are adequate as they are predicated on a review of the claims files and all pertinent evidence of record, and provide complete rationales for the opinions stated and fully address the rating criteria that are relevant to rating the Veteran's left foot surgical scars.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on the VA, including the duty to assist and to provide notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

As the Veteran has withdrawn his claim for TDIU, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied with regard to this issue as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


Analysis

Increased Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected left foot surgical scars associated with bilateral pes cavus with hammertoe deformities are currently assigned a noncompensable disability rating under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804.  The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2009).  The Veteran's claim was filed prior to October 23, 2008.  

However, the introductory paragraph to 38 C.F.R. § 4.118 notes that a Veteran who VA rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the Veteran's disability has increased since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  

The Board will consider both the new and revised criteria, construing the claim for increase very broadly, to include a request for review pursuant to the change to the rating criteria.  Under the rating criteria in effect prior to October 28, 2008, Diagnostic Code 7804 provides a maximal 10 percent rating for superficial scars that are painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Also under the rating criteria in effect prior to October 28, 2008, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Such scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Diagnostic Code 7802 provides that superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).

Under the revised rating criteria effective October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

Under the revised rating criteria for Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7801.

Under revised Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, DC 7802.

Revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, DC 7805.

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to a compensable disability rating for his left foot surgical scars under either the previous or revised rating criteria.  Initially, there is no evidence that the left foot surgical scars are deep or nonlinear, have an area exceeding 144 square inches, are productive of limitation of motion or function, are poorly nourished, unstable, or have ulcerations.  Consequently, the Board finds that a disability rating is not warranted under Diagnostic Codes 7801, 7802, 7803, or 7805 for the entire appeal period.  See Hart, supra.

Despite the Veteran's contentions and testimony that his left foot surgical scars have been painful, tender and sensitive since his 1969 surgery, the Board finds that the overall disability picture does not more closely approximate the criteria for a 10 percent disability rating under either the previous or revised Diagnostic Code 7804.  In this regard, the Board notes that VA treatment records show no relevant complaints and the September 2009 VA examination report indicates that the Veteran had no complaints relating to his left foot surgical scars.  The September 2009 VA examination report reflects that there were 2 left foot surgical scars, with the maximal length of 4 cm, and maximal width of 1/2 cm.  Both scars were assessed as superficial and not painful.  There was no evidence of ulceration, adherence, inflammation, edema, keloid formation or any other disability effects.  The April 2010 VA examiner observed 3 left foot surgical scars, measuring 7, 7, and 5 cm. in length.  Examination revealed no pain or tenderness to touch and there was no evidence of adherence.  The current objective medical evidence of record fails to show that the Veteran's left foot surgical scars are more than superficial, exceeds 144 square inches, are painful or tender or are productive of limitation of function so as to warrant a compensable disability rating pursuant to Diagnostic Codes 7804, 7805.

The objective medical evidence of record does not show that any of the left foot surgical scars is poorly nourished, unstable, or has repeated ulceration, or that the areas of the scars is painful or tender.  Therefore, the Board finds that a compensable disability is not warranted for the left foot surgical scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805.  

In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn the appeal of the issue of entitlement to a TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to this issue, and it is dismissed.


ORDER

A compensable disability rating for left foot surgical scars associated with bilateral pes cavus with hammertoe deformities is denied.

The appeal of the issue of entitlement to a TDIU is dismissed.


REMAND

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

With regard to the Veteran's claim of entitlement to an increased disability rating for bilateral pes cavus with hammertoe deformities, the Board notes that the September 2009 VA examination report shows that there is hammertoes in all the toes of the right foot, right foot callosities and that there is evidence of right "foot slap."  These are some of the listed symptoms indicative of a higher disability rating under Diagnostic Code 5278.  Moreover, although the April 2010 VA examiner opines that the Veteran's foot condition is aggravated by his diagnosed diabetes mellitus and that his symptoms of numbness and pain are likely related to diabetic neuropathy, neither the September 2009 or April 2010 VA examination report addresses whether there is any contraction of the plantar fascia, whether the Veteran's callosities are painful or whether he has marked varus deformity in either foot, symptoms also indicative of a higher disability rating under Diagnostic Code 5278.  Therefore, the Board finds that the record does not contain sufficient medical evidence for VA to adjudicate the claim.  The Veteran should be provided another VA podiatry examination.  It is noted that the Veteran has requested that the VA compensation examination be conducted by an examiner other than the April 2010 VA examiner, if possible.  

Finally, the Board notes that the Veteran's most recent VA treatment records are dated in November 2010.  Copies of any available VA records subsequent to November 2010 need to be obtained and incorporated in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466 (1998) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file).  .

Accordingly, the case is REMANDED for the following actions:

1.  VA should obtain any VA treatment records, dating from November 2010 to the present, and associate the records with the Veteran's claims files.

2.  After the development above has been completed to the extent possible, the Veteran should be afforded another VA podiatry examination by an examiner other than the examiner who conducted the April 2010 examination, if possible, to determine the current nature and severity of his bilateral pes cavus with hammertoe deformities.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should specifically report on the degree of contraction of plantar fascia, and/or varus deformities, if found to be present.  He or she should further comment as to whether the right "foot slap" found to be present at the time of the September 2009 VA examination represents dropped forefoot as a result of the Veteran's service-connected pes cavus, or is the result of his diabetes mellitus.  The examiner should also comment on whether the muscle atrophy of the intrinsic muscles of both feet as a result of disuse, is attributable to his bilateral pes cavus with hammertoes.  Finally, the examiner is asked to describe whether pain associated with the Veteran's bilateral pes cavus significantly limits functional ability.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  Thereafter, VA should readjudicate the issue on appeal.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).
 


		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


